 



Exhibit 10.2
Execution Copy
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 3,
2007, is by and between INNUITY, INC., a Utah corporation (the “Company”), and
each of the entities whose names appear on the signature pages hereof. Such
entities are each referred to herein as an “Investor” and, collectively, as the
“Investors”.
     The Company has agreed, on the terms and subject to the conditions set
forth in the Securities Purchase Agreement, dated as of the date hereof (the
“Securities Purchase Agreement”), to issue and sell to each Investor named
therein (A) one or more 15% Senior Secured Notes in the form attached to the
Securities Purchase Agreement (each, a “Note” and, collectively, the “Notes”)
and (B) a Warrant in the form attached to the Securities Purchase Agreement
(each, a “Warrant” and, collectively, the “Warrants”). The Warrants are
exercisable into shares of Common Stock (the "Warrant Shares”) in accordance
with their terms.
     In order to induce each Investor to enter into the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended (the "Securities Act”), and under
applicable state securities laws.
     In consideration of each Investor entering into the Securities Purchase
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. DEFINITIONS.
     For purposes of this Agreement, the following terms shall have the meanings
specified:
     ”Effective Date” means the date on which the Registration Statement is
declared effective by the Commission.
     ”Filing Deadline” means the forty fifth (45th) calendar day following the
Closing Date.
     ”Holder” means any person owning or having the right to acquire, through
exercise of the Warrants or otherwise, Registrable Securities, including
initially each Investor and thereafter any permitted assignee thereof.
     ”Registrable Securities” means the Warrant Shares and any other shares of
Common Stock (or other securities) issued or issuable pursuant to the terms of
the Warrants, and any shares of capital stock issued or issuable from time to
time (with any adjustments) in replacement of, in exchange for or otherwise in
respect of the Warrant Shares.

 



--------------------------------------------------------------------------------



 



     ”Registration Deadline” means the one hundred fiftieth (150th) calendar day
following the Closing Date.
     ”Registration Period” has the meaning set forth in Section 2(b) of this
Agreement.
     ”Registration Statement” means a registration statement or statements
prepared in compliance with the Securities Act and pursuant to Rule 415 under
the Securities Act (“Rule 415”) or any successor rule providing for the offering
of securities on a continuous or delayed basis.
     Capitalized terms used herein and not otherwise defined shall have the
respective meanings specified in the Securities Purchase Agreement. All
definitions contained in this Agreement are equally applicable to the singular
and plural forms of the terms defined. The words “hereof”, “herein” and
“hereunder” and words of similar import contained in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
     2. REGISTRATION.
          (a) Filing of Registration Statement. On or before the Filing
Deadline, the Company shall prepare and file with the Commission a Registration
Statement on Form SB-2 as a “shelf” registration statement under Rule 415
covering the resale of a number of shares of Registrable Securities equal to two
hundred percent (200%) of the number of Warrant Shares that would be issuable if
the Warrants were then exercised in full (such number to be determined without
regard to any limitation or restriction on (x) the issuance of such Registrable
Securities or (y) the exercise of any Warrants). Such Registration Statement
shall state, to the extent permitted by Rule 416 under the Securities Act, that
it also covers such indeterminate number of additional shares of Common Stock as
may become issuable upon the exercise of the Warrants in order to prevent
dilution resulting from stock splits, stock dividends or similar events.
          (b) Effectiveness. The Company shall use its best efforts to cause the
Registration Statement to become effective as soon as practicable following the
filing thereof, but in no event later than the Registration Deadline. The
Company shall respond promptly to any and all comments made by the staff of the
Commission with respect to a Registration Statement, and shall submit to the
Commission, within two (2) Business Days after the Company learns that no review
of such Registration Statement will be made by the staff of the Commission or
that the staff of the Commission has no further comments on such Registration
Statement, as the case may be, a request for acceleration of the effectiveness
of such Registration Statement to a time and date not later than two
(2) Business Days after the submission of such request. The Company shall use
its best efforts to maintain the effectiveness of each Registration Statement
filed pursuant to this Agreement until the earlier to occur of (i) the date on
which all of the Registrable Securities eligible for resale thereunder have been
publicly sold pursuant to the Registration Statement or Rule 144, and (ii) the
date on which all of the Registrable Securities remaining to be sold under such
Registration Statement (in the reasonable opinion of counsel to the Company) may
be immediately sold to the public under Rule 144(k) under the Securities Act
(“Rule 144(k)”) or any successor provision (the period beginning on the
Registration Deadline and ending on the earliest to occur of clause (i) or (ii)

2



--------------------------------------------------------------------------------



 




above being referred to herein as the “Registration Period”) or until such later
date as the Company shall determine.
          (c) Registration Default. If (i) the Registration Statement is not
filed on or before the Filing Deadline or declared effective by the Commission
on or before the Registration Deadline, (ii) after a Registration Statement has
been declared effective by the Commission, sales of Registrable Securities
(other than such Registrable Securities as are then freely saleable pursuant to
Rule 144(k)) cannot be made by a Holder under a Registration Statement for any
reason not within the exclusive control of such Holder or (iii) an amendment or
supplement to a Registration Statement, or a new registration statement,
required to be filed pursuant to the terms of Section 3(j) of this Agreement, is
not filed on or before the date required thereby (each of the foregoing clauses
(i), (ii) and (iii) being referred to herein as a “Registration Default”), the
Company shall, no later than two (2) Business Days after the date on which such
Registration Default occurs, make a cash payment to each Holder equal to such
Holder’s pro rata share (based on the number of Registrable Securities then held
by or issuable to such Holder as compared to the number of Registrable
Securities then held by or issuable to all Holders; in each case, without regard
to any limitation or restriction on (x) the issuance of such Registrable
Securities or (y) the exercise of any Warrants) of one percent (1%) of the
aggregate Purchase Price paid by all of the Investors under the Securities
Purchase Agreement for the Notes and Warrants (such amount, the "Registration
Default Payment Amount”). In addition to the foregoing payment, the Company
shall, for each calendar month in which a Registration Default occurred and/or
existed, make an additional cash payment to each Holder equal to such Holder’s
pro rata share of the Registration Default Payment Amount (pro rated for partial
months), and the payment for each such calendar month shall be due on the last
day of such calendar month; provided, however, that if the applicable
Registration Default is cured prior to the end of a calendar month, then the
cash payment for such month shall be made no later than two (2) Business Days
after the date on which such Registration Default was cured. Any such payment
shall be in addition to any other remedies available to each Holder at law or in
equity, whether pursuant to the terms hereof, under any of the other Transaction
Documents, or otherwise.
          (d) Black-Out Period. Notwithstanding the Company’s obligations under
this Agreement, if in the good faith judgment of the Company, following
consultation with legal counsel, it would be detrimental to the Company or its
stockholders for resales of Registrable Securities to be made pursuant to the
Registration Statement due to the existence of a material development involving
the Company which the Company would be obligated to disclose in the Registration
Statement, which disclosure would be premature or otherwise inadvisable at such
time or would have a Material Adverse Effect, the Company shall have the right
to suspend the use of the Registration Statement for a period of not more than
five (5) consecutive Trading Days (the “Black-out Period”); provided, however,
that the Company may so defer or suspend the use of the Registration Statement
for no more than an aggregate of thirty (30) Trading Days in any twelve-month
period. If the use of the Registration Statement is suspended by the Company
under this Section 2(d), the Company shall promptly give written notice of the
suspension to the Holders and shall promptly notify the Holders in writing as
soon as the use of the Registration Statement may be resumed.
          (e) Allocation of Registered Shares. The initial number of Warrant
Shares included in any Registration Statement and each increase in the number
thereof included therein

3



--------------------------------------------------------------------------------



 




shall be allocated pro rata among the Holders based on the number of Registrable
Securities then held by or issuable to such Holder as compared to the number of
Registrable Securities then held by or issuable to all Holders (in each case,
without regard to any limitation or restriction on (x) the issuance of such
Registrable Securities or (y) the exercise of any Warrants). In the event that a
Holder sells or otherwise transfers any of such Holder’s Registrable Securities,
each transferee shall be allocated the portion of the then remaining number of
Registrable Securities included in such Registration Statement and allocable to
such Holder.
          (f) Registration of Other Securities. During the period beginning on
the date hereof and ending on the Effective Date, the Company shall refrain from
filing any registration statement (other than (i) a Registration Statement filed
hereunder or that otherwise includes the Registrable Securities or (ii) a
registration statement on Form S-8 with respect to stock option plans and
agreements and stock plans currently in effect and disclosed in the Securities
Purchase Agreement or the schedules thereto). The Company shall not include any
securities other than Registrable Securities on any Registration Statement filed
by the Company on behalf of the Holders pursuant to the terms hereof other than
1,607,620 additional shares of Common Stock to satisfy its registration
obligations disclosed on Schedule 3.12 to the Securities Purchase Agreement.
     3. OBLIGATIONS OF THE COMPANY.
     In addition to performing its obligations hereunder, including without
limitation those pursuant to Section 2 above, the Company shall, with respect to
each Registration Statement:
          (a) prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
with such Registration Statement as may be necessary to comply with the
provisions of the Securities Act or to maintain the effectiveness of such
Registration Statement during the Registration Period, or as may be reasonably
requested by a Holder in order to incorporate information concerning such Holder
or such Holder’s intended method of distribution;
          (b) as soon as practicable following the Closing, take all steps
necessary and otherwise use its best efforts to secure the listing on the
Principal Market of all Registrable Securities issuable upon exercise of the
Warrants, and at any Holder’s request, provide such Holder with reasonable
evidence thereof;
          (c) so long as a Registration Statement is effective covering the
resale of the applicable Registrable Securities owned by a Holder, furnish to
each Holder such number of copies of the prospectus included in such
Registration Statement, including a preliminary prospectus, in conformity with
the requirements of the Securities Act, and such other documents as such Holder
may reasonably request in order to facilitate the disposition of such Holder’s
Registrable Securities;
          (d) use commercially reasonable efforts to register or qualify the
Registrable Securities under the securities or “blue sky” laws of such
jurisdictions within the United States as shall be reasonably requested from
time to time by a Holder, and do any and all other acts or things which may
reasonably be necessary or advisable to enable such Holder to consummate the
public sale or other disposition of the Registrable Securities in such
jurisdictions; provided that the

4



--------------------------------------------------------------------------------



 




Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such jurisdiction;
          (e) notify each Holder immediately after becoming aware of the
occurrence of any event (but shall not, without the prior written consent of
such Holder, disclose to such Holder any facts or circumstances constituting
material non-public information) as a result of which the prospectus included in
such Registration Statement, as then in effect, contains an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and as promptly as practicable prepare and
file with the Commission and furnish to each Holder a reasonable number of
copies of a supplement or an amendment to such prospectus as may be necessary so
that such prospectus does not contain an untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing;
          (f) use commercially reasonable efforts to prevent the issuance of any
stop order or other order suspending the effectiveness of such Registration
Statement and, if such an order is issued, to use commercially reasonable
efforts to obtain the withdrawal thereof at the earliest possible time and to
notify each Holder in writing of the issuance of such order and the resolution
thereof;
          (g) furnish to each Holder, on the date that such Registration
Statement, or any successor registration statement, becomes effective, a letter,
dated such date, signed by outside counsel to the Company and addressed to such
Holder, confirming such effectiveness and, to the knowledge of such counsel, the
absence of any stop order;
          (h) provide to each Holder and its representatives the opportunity to
conduct a reasonable inquiry of the Company’s financial and other records during
normal business hours and make available during normal business hours its
officers, directors and employees for questions regarding information which such
Holder may reasonably request in order to fulfill any due diligence obligation
on its part;
          (i) permit counsel for each Holder to review such Registration
Statement and all amendments and supplements thereto, and any comments made by
the staff of the Commission and the Company’s responses thereto, within three
(3) Business Days prior to the filing thereof with the Commission (or, in the
case of comments made by the staff of the Commission, within a reasonable period
of time following the receipt thereof by the Company); and
          (j) in the event that, at any time, the number of shares available
under the Registration Statement is insufficient to cover one hundred and
twenty-five percent (125%) of the Registrable Securities issued or issuable to
the Holders under the Warrants (such number to be determined using the Exercise
Price in effect at such time and without regard to any limitation or restriction
on (x) the issuance of such Registrable Securities or (y) the exercise of any
Warrants) the Company shall promptly amend such Registration Statement or file a
new registration statement, in any event as soon as practicable, but not later
than the tenth (10th) day following notice from a Holder of the occurrence of
such event, so that such Registration Statement or such new registration

5



--------------------------------------------------------------------------------



 




statement, or both, covers no less than two hundred percent (200%) of the
Registrable Securities issued or issuable to the Holders under the Warrants
(such number to be determined using the Exercise Price in effect at the time of
such amendment or filing and without regard to any limitation or restriction on
(x) the issuance of such Registrable Securities or (y) the exercise of any
Warrants). The Company shall use its best efforts to cause such amendment and/or
new Registration Statement to become effective as soon as practicable following
the filing thereof. Any Registration Statement filed pursuant to this
Section 3(j) shall state that, to the extent permitted by Rule 416 under the
Securities Act, such Registration Statement also covers such indeterminate
number of additional shares of Common Stock as may become issuable under the
Warrants in order to prevent dilution resulting from stock splits, stock
dividends or similar events. Unless and until such amendment or new Registration
Statement becomes effective, each Holder shall have the rights described in
Section 2(c) of this Agreement.
     4. OBLIGATIONS OF EACH HOLDER.
     In connection with the registration of Registrable Securities pursuant to a
Registration Statement, each Holder shall:
          (a) within three (3) Business Days after receipt of written request
from the Company, furnish to the Company in writing such information regarding
itself and the intended method of disposition of such Registrable Securities as
the Company shall reasonably request in order to effect the registration
thereof;
          (b) upon receipt of any notice from the Company of the happening of
any event of the kind described in Sections 3(e) or 3(f) of this Agreement,
immediately discontinue any sale or other disposition of such Registrable
Securities pursuant to such Registration Statement until the filing of an
amendment or supplement as described in such Section 3(e) or withdrawal of the
stop order referred to in such Section 3(f), and will maintain the
confidentiality of such notice and its contents;
          (c) to the extent required by applicable law, deliver a prospectus to
the purchaser of such Registrable Securities;
          (d) promptly notify the Company when it has sold all of the
Registrable Securities beneficially owned by it; and
          (e) notify the Company in the event that any information supplied by
such Holder in writing for inclusion in such Registration Statement or related
prospectus contains an untrue statement of material fact or omits to state a
material fact required to be stated therein or necessary to make such
information not misleading in light of the circumstances then existing; and
immediately discontinue any sale or other disposition of such Registrable
Securities pursuant to such Registration Statement until the filing of an
amendment or supplement to such prospectus as may be necessary so that such
prospectus does not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.

6



--------------------------------------------------------------------------------



 



     5. INDEMNIFICATION.
     In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:
          (a) the Company shall indemnify and hold harmless each Holder, the
officers, directors, employees, agents and representatives of such Holder, and
each person, if any, who controls such Holder within the meaning of the
Securities Act or the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), against any losses, claims, damages, liabilities or reasonable
out-of-pocket expenses (whether joint or several) (collectively, including
reasonable legal expenses or other expenses reasonably incurred in connection
with investigating or defending same, “Losses”), insofar as any such Losses
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in such Registration Statement under
which such Registrable Securities were registered, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, or (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Subject to the provisions of Section 5(c) of this Agreement, the
Company will reimburse such Holder, and each such officer, director, employee,
agent, representative or controlling person, for any reasonable legal expenses
or other out-of-pocket expenses (promptly as such expenses are incurred) by any
such entity or person in connection with investigating or defending any Loss;
provided, however, that the foregoing indemnity shall not apply to amounts paid
in settlement of any Loss if such settlement is effected without the consent of
the Company (which consent shall not be unreasonably withheld), nor shall the
Company be obligated to indemnify any person for any Loss to the extent that
such Loss arises out of or is based upon (i) any omission to state a material
fact required to be stated therein or necessary to make statements therein not
misleading that conforms in all material respects to written information
furnished by such person expressly for use in such Registration Statement or
(ii) a failure of such person to deliver or cause to be delivered the final
prospectus contained in the Registration Statement and made available by the
Company, if such delivery is required by applicable law.
          (b) each Holder who is named in such Registration Statement as a
selling shareholder, acting severally and not jointly, shall indemnify and hold
harmless the Company, the officers, directors, employees, agents and
representatives of the Company, and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act, against
any Losses to the extent (and only to the extent) that any such Losses arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact stated therein or any omission to state a material fact required
to be stated therein or necessary to make statements therein not misleading that
conforms in all material respects to written information furnished by such
person expressly for use in such Registration Statement. Subject to the
provisions of Section 5(c) of this Agreement, such Holder will reimburse any
reasonable legal or other expenses (promptly as such expenses are incurred) by
the Company and any such officer, director, employee, agent, representative, or
controlling person, in connection with investigating or defending any such Loss;
provided, however, that the foregoing indemnity shall not apply to amounts paid
in settlement of any such Loss if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld); and
provided, further, that, in no event shall any indemnity under this

7



--------------------------------------------------------------------------------



 




Section 5(b) exceed the amount of the net proceeds resulting from the sale of
Registrable Securities by such Holder under such Registration Statement.
          (c) Promptly after receipt by an indemnified party under this
Section 5 of notice of the commencement of any action or proceeding (including
any governmental action or proceeding), such indemnified party will, if a claim
in respect thereof is to be made against any indemnifying party under this
Section 5, promptly deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in and to assume the defense thereof with counsel selected by the
indemnifying party and reasonably acceptable to the indemnified party; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the reasonably incurred fees and expenses of such counsel to be
paid by the indemnifying party, if representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate under
applicable standards of professional conduct due to actual or potential
conflicting interests between such indemnified party and any other party
represented by such counsel in such action or proceeding. The failure by an
indemnified party to notify the indemnifying party within a reasonable time
following the commencement of any action or proceeding of which the indemnified
party is aware, to the extent materially prejudicial to such indemnifying
party’s ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Section 5 with respect to such
action or proceeding, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 5 or with respect to any
other action or proceeding.
          (d) In the event that the indemnity provided in Sections 5(a) or 5(b)
is unavailable or insufficient to hold harmless an indemnified party for any
reason, the Company and each Holder agree, severally and not jointly, to
contribute to the aggregate Losses to which the Company or such Holder (or its
respective officers, directors, employees, agents, representatives or
controlling persons), may be subject in such proportion as is appropriate to
reflect the relative fault of the Company and such Holder in connection with the
statements or omissions which resulted in such Losses; provided, however, that
in no case shall such Holder be responsible for any amount in excess of the net
proceeds resulting from the sale of Registrable Securities under the
Registration Statement. Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by such Holder. The Company and each Holder agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this Section 5(d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation. For purposes of this Section 5, each person who controls a
Holder within the meaning of either the Securities Act or the Exchange Act and
each officer, director, employee, agent or representative of such Holder shall
have the same rights to contribution as such Holder, and each person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act and each officer, director, employee, agent or representative of
the Company shall have the same rights to contribution as the Company, subject
in each case to the applicable terms and conditions of this Section 5(d).

8



--------------------------------------------------------------------------------



 



          (e) The obligations of the Company and each Holder under this
Section 5 shall survive the exercise of the Warrants in full, the completion of
any offering or sale of Registrable Securities pursuant to a Registration
Statement under this Agreement, or otherwise.
     6. REPORTS.
          With a view to making available to each Holder the benefits of
Rule 144 and any other similar rule or regulation of the Commission that may at
any time permit such Holder to sell securities of the Company to the public
without registration, the Company agrees to:
          (a) make and keep public information available, as those terms are
understood and defined in Rule 144;
          (b) file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and
          (c) furnish to such Holder, so long as such Holder owns any
Registrable Securities, promptly upon written request (i) a written statement by
the Company, if true, that it has complied with the reporting requirements of
Rule 144 and the Exchange Act, (ii) to the extent not publicly available through
the Commission’s EDGAR database, a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company with the Commission, and (iii) such other information as may be
reasonably requested by such Holder in connection with such Holder’s compliance
with any rule or regulation of the Commission which permits the selling of any
such securities without registration.
     7. MISCELLANEOUS.
          (a) Expenses of Registration. Except as otherwise provided in the
Securities Purchase Agreement, all reasonable expenses, other than underwriting
discounts and commissions and fees and expenses of counsel and other advisors to
each Holder, incurred in connection with the registrations, filings or
qualifications described herein, including (without limitation) all
registration, filing and qualification fees, printers’ and accounting fees, the
fees and disbursements of counsel for the Company, and the fees and
disbursements incurred in connection with the letter described in Section 3(g)
of this Agreement, shall be borne by the Company.
          (b) Holder of Record. A person is deemed to be a Holder whenever such
person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the record
owner of such Registrable Securities.
          (c) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York.
          (d) Successors and Assigns. The terms and conditions of this Agreement
shall inure

9



--------------------------------------------------------------------------------



 



to the benefit of and be binding upon the respective successors and permitted
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. A Holder may assign its rights and obligations hereunder in
connection with any private sale or transfer of the Note, Warrant or Registrable
Securities in accordance with the terms hereof and of the other Transaction
Documents, as long as, as a condition precedent to such transfer, the transferee
executes an acknowledgment agreeing to be bound by the applicable provisions of
this Agreement, in which case the term “Holder” shall be deemed to refer to such
transferee as though such transferee were an original signatory hereto. The
Company may not assign its rights or obligations under this Agreement.
          (e) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, and all of which together shall be deemed
one and the same instrument. This Agreement, once executed by a party, may be
delivered to any other party hereto by facsimile transmission.
          (f) Headings. The headings in this Agreement are for convenience only
and are not to be considered in construing or interpreting this Agreement.
          (g) Notices. Any notice, demand or request required or permitted to be
given by the Company or a Holder pursuant to the terms of this Agreement shall
be in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day and (ii) on the next Business Day after timely
delivery to a reputable overnight courier, addressed as follows:
If to the Company:
Innuity, Inc.
8644 154th Avenue NE
Redmond, Washington 98052
Attn: John Wall
Tel: (425) 479-9909
Fax: (425) 278-1209
with a copy (which shall not constitute notice) to:
DLA Piper US LLP
701 Fifth Avenue, Suite 7000
Seattle, Washington 98104
Attn: Michael Hutchings
Tel: (206) 839-4800
Fax: (206) 839-4801
and if to a Holder, to such address for such party as shall appear on the
signature page of the Securities Purchase Agreement executed by such party, or
as shall be designated by such party in writing to the other parties hereto in
accordance this Section 7(g).

10



--------------------------------------------------------------------------------



 



          (h) Entire Agreement; Amendments. This Agreement and the other
Transaction Documents constitute the entire agreement between the parties with
regard to the subject matter hereof and thereof, superseding all prior
agreements or understandings, whether written or oral, between or among the
parties. No amendment, modification or other change to this Agreement or waiver
of any agreement or other obligation of the parties under this Agreement may be
made or given unless such amendment, modification or waiver is set forth in
writing and is signed by the Company and by the holders of a majority of the
Registrable Securities into which the Warrants then outstanding are exercisable
(without regard to any limitation on the exercise of the Warrants). Any waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
[Signature Page to Follow]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first-above written.
INNUITY, INC.

         
By:
  /s/ JOHN R. WALL
 
Name: John R. Wall
Title: Chief Executive Officer    

IMPERIUM MASTER FUND, LTD.

              By:   Imperium Advisers, LLC    
 
           
 
  By:   /s/ MAURICE HRYSHKO
 
Name: Maurice Hryshko, Esq.
Title: General Counsel    

 